          Case 5:20-cv-03865-CFK Document 13 Filed 03/10/21 Page 1 of 13




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GENUS LIFESCIENCES INC f/k/a :
VALLEY TECHNOLOGIES, INC.,:                                 CIVIL ACTION
                             :                              NO. 20-CV-3865
             Plaintiff,      :
                             :
    v.                       :
                             :
TAPAYSA ENGINEERING          :
WORKS PVT. LTD.,             :
                             :
             Defendant.      :


                                  MEMORANDUM

   I.       INTRODUCTION

         Plaintiff Genus Lifesciences, Inc. (“Genus”) brings this Motion to Serve

Foreign Defendant Tapasya Engineering Works Pvt. Ltd. by Alternative Methods

(ECF No. 9) and requests leave to serve Defendant Tapasya Engineering Works

(“Tapasya”), a resident of India, by e-mail pursuant to Federal Rule of Civil

Procedure 4(f). ECF No. 9 at 1. For the following reasons, the Court will grant

Genus’ Motion.

   II.      BACKGROUND

         Genus filed the pending Complaint (ECF No. 1) against Tapasya on August

7, 2020. Tapasya is incorporated in and maintains its principal place of business in

India. ECF No. 1 at ¶ 4. The Complaint alleges various common law contract


                                           1
          Case 5:20-cv-03865-CFK Document 13 Filed 03/10/21 Page 2 of 13




claims arising out of Tapasya’s alleged “manufacture and delivery of defective

products that did not comply with the parties’ agreement and were not of

merchantable quality.” ECF No. 9 at 1. On August 12, 2020, the summons was

issued.

      On August 20, 2020, Genus provided a copy of the Summons and Complaint

via mail to India’s Ministry of Justice, Department of Legal Affairs. See ECF No.

7-2, Ex. A. UPS confirmed that the documents were delivered on August 26, 2020.

Id. On September 12, 2020, Genus sent a copy of the Complaint to a Tapasya

employee via e-mail. ECF No. 7-2, Ex. B at 5. On September 15. 2020, Genus

mailed a courtesy copy of the Complaint to Tapasya. ECF No. 7-2, Ex. B at 7

FedEx confirmed that the documents were delivered on September 19, 2020. ECF

No. 7-2, Ex. B at 6.

      In September and October 2020, Genus sent three separate e-mails to India’s

Ministry of Justice, Department of Legal Affairs to confirm receipt of the

Summons and Complaint. See ECF No. 7-2, Ex. C. Genus alleges that it has not

received any response to those e-mails. ECF No. 9 at ¶ 6.

      The Court granted two requests from Genus to extend the time to serve the

Summons and Complaint. The first Order (ECF No. 8) was entered November 30,

2020 and extended the time to serve until January 14, 2021. The second Order

(ECF No. 10) was entered January 15, 2021, and extended the time to serve to


                                         2
        Case 5:20-cv-03865-CFK Document 13 Filed 03/10/21 Page 3 of 13




March 15, 2021, while the Court evaluated the instant Motion to Serve Defendant

by Alternative Methods (ECF No. 9). That Order also required Genus “to continue

making efforts to serve Defendant under the traditional protocols, and to file status

updates on the docket every 21 days or when any notable developments occur.”

ECF No. 9.

      On February 5, 2021, Genus filed a Notice informing the Court that “India’s

Central Authority has not served Tapasya, nor has it responded to Genus’s requests

for confirmation that it will.” ECF No. 11 at ¶ 1. The Notice also informed the

Court that on January 14, 2021, Genus sent a letter, through its local Indian

counsel, to Tapasya “outlining the key facts giving rise to this action and again

provided a copy of the complaint.” ECF No. 11 at ¶ 3. Genus received

confirmation that the letter was delivered on January 15, 2021. ECF No. 11, Ex. A.

On February 26, 2021, Genus filed a second Notice informing the Court that it had

sent its fifth e-mail to India’s Ministry of Justice to confirm receipt of the

Complaint and received no response. ECF No. 12 at ¶ 3. In the same Notice,

Genus informed the Court that, on February 18, 2021, it sent a follow-up e-mail to

Dev Ashish Bakshi, Tapasya’s Managing Director via two e-mail addresses

requesting to discuss the case. ECF No. 12 at ¶ 4. Genus averred that Mr. Bakshi

routinely responded to messages sent to those e-mail addresses in the past but that




                                           3
        Case 5:20-cv-03865-CFK Document 13 Filed 03/10/21 Page 4 of 13




he had not responded to the February 18 e-mail at the time the Notice was filed.

ECF No. 12 at ¶ 4.

      Upon consideration of the record, Genus’s good faith effort to effectuate

service though regular means, and the fact that Genus has yet to receive a response

from India’s Ministry of Justice, Department of Legal Affairs to effectuate service

through those regular means after six months, the Court will grant Genus’s request

to serve Tapasya by e-mail for the reasons below.

   A. Service Under the Hague Service Convention

      Under the Federal Rules of Civil Procedure, a foreign plaintiff may be

served at a place not within any judicial district of the United States by any

internationally agreed means of service that is reasonably calculated to give notice,

such as those authorized by the Hague Convention. See Fed. R. Civ. P. 4(f)(1). The

Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents

in Civil or Commercial Matters, 20 U.S.T. 361 (the “Service Convention”)

provides rules for serving international defendants who reside in a signatory

country. The Service Convention applies “in all cases, in civil and commercial

matters, where there is occasion to transmit a judicial or extrajudicial document

for service abroad.” Hague Convention Art. 1, ¶ 1. Because Genus is attempting to

serve a foreign defendant located in India, which is a signatory to the Service

Convention, the Service Convention applies.


                                          4
         Case 5:20-cv-03865-CFK Document 13 Filed 03/10/21 Page 5 of 13




       The Service Convention provides that “each contracting state shall designate

a central authority which will undertake to receive requests for service coming

from other contracting states,” Service Convention Art. 2, and outlines procedures

for submitting requests for service through the central authority. Hague Convention

Art. 3–6. The Convention also allows for service through certain alternative

channels not involving the foreign state's central authority. See Service Convention

Art. 8–10. Relevant here, Article 10(a) of the Convention states that “[p]rovided

the State of destination does not object, the present Convention shall not interfere

with . . . the freedom to send judicial documents, by postal channels, directly to

persons abroad” (emphasis added). When India joined the Service Convention it

expressly rejected the methods of service outlined in Article 10.1 As a result, India

has only expressly approved international service of process through its Central

Authority.

    B. Service Under Rule of Civil Procedure 4(f)

       Rule 4(f)(3) provides district courts broad discretion to allow alternative

service of process.2 “The only limitations on Rule 4(f)(3) are that the means of


1
 See “India - Central Authority & Practical Information,” HAGUE CONFERENCE ON PRIVATE
INTERNATIONAL LAW (last updated Jun. 22, 2017),
https://www.hcch.net/en/states/authorities/details3/?aid=712 (indicating that India opposes
Article 10 in its entirety).
2
 Rule 4(f) applies to service of individual defendants outside “any judicial district of the United
States.” Fed. R. Civ. P. 4(f). For foreign corporations, partnerships or associations outside the
United States, Rule 4(h)(2) provides that service may be made “in any manner prescribed

                                                 5
          Case 5:20-cv-03865-CFK Document 13 Filed 03/10/21 Page 6 of 13




service must be directed by the court and must not be prohibited by international

agreement.” Knit With v. Knitting Fever, Inc., CIV.A. 08-4221, 2010 WL 4977944,

at *3 (E.D. Pa. Dec. 7, 2010) (internal citations omitted); see also Fed. R. Civ. P.

4(f)(3). The method of service must also be reasonably calculated to give notice

and satisfy due process. See Fed. R. Civ. P. 4(f), adv. comm. notes.

   III.    DISCUSSION

   A. The Court has discretion to allow service by e-mail.

       Because no international agreement with India expressly provides for service

by e-mail, the Court must determine whether it has discretion to allow such service

under Rule 4(f)(3). The Court has discretion to do so as long as (1) service by e-

mail is not prohibited by international agreement and (2) such service comports

with due process. Fed. R. Civ. P. 4(f)(3) & (f), advisory comm. notes.

       1. Whether e-mail service is prohibited by international agreement.

       The first question turns on whether service by “postal channels” under

Article 10(a) of the Service Convention includes service by e-mail. Because India

has objected to service provided for under Article 10, allowing service by any

means under Article 10 would violate an international agreement. If e-mail is a

“postal channel,” the Court is barred from granting Genus’ Motion for Alternative




by Rule 4(f) for serving an individual, except personal delivery under (f)(2)(C)(i).” Fed. R. Civ.
P. 4(h).

                                                 6
         Case 5:20-cv-03865-CFK Document 13 Filed 03/10/21 Page 7 of 13




Service under Rule 4(f)(3). If e-mail is not a “postal channel,” then India’s

rejection of Article 10(a) does not reject e-mail service. The term “postal channels”

in Article 10(a) is not defined within the Service Convention, and federal courts

are split on whether “postal channels” includes service by e-mail.3

       Genus argument reflects the majority view that a country’s rejection of

service by “postal channels” under Article 10(a) is not a rejection of service by e-

mail. See Patrick's Rest., LLC v. Singh, 18CV00764ECTKMM, 2019 WL 121250,

at *3 (D. Minn. Jan. 7, 2019) (collecting cases). Some courts siding with this view

have found that a party to the Service Convention has an obligation to object to

each method of service that it wishes to exclude. See, e.g., F.T.C. v. PCCare247,

Inc., 12-cv-7189, 2013 WL 841037 (S.D.N.Y. Mar. 7, 2013). Because the list of

alternative service methods in Article 10(a) does not specifically identify “e-mail,”

a country’s objection to Article 10(a) is not a specific rejection of e-mail service.

See, e.g., Rubie's Costume Co., Inc. v. Yiwu Hua Hao Toys Co., Ltd., 2:18-CV-

01530-RAJ, 2019 WL 6310564, at *3 (W.D. Wash. Nov. 25, 2019) (collecting

cases); Jackson Lab. v. Nanjing Univ., 2018 WL 615667, at *4 (D. Me. Jan. 29,

2018) (same). This position relies on an understanding that “[e]mail does not fall

within the text or the spirit of ‘postal channels.’” See Patrick's Rest., LLC, 2019


3
 The Third Circuit has not yet evaluated this question. Additionally, to this Court’s knowledge,
the Third Circuit has not addressed the question of whether e-mail is a “postal channel” even
outside the specific Article 10(a) rejection issue presented in this case.

                                                7
           Case 5:20-cv-03865-CFK Document 13 Filed 03/10/21 Page 8 of 13




WL 121250, at *3 (citation omitted); see also Sulzer Mixpac AG v. Medenstar

Indus. Co., 312 F.R.D. 329, 331(S.D.N.Y. 2015) (noting that e-mail and postal

mail differ in a number of relevant respects—namely that e-mail may be more

reliable than long-distance postal communications and that the arrival of an e-mail

is better tracked than postal mail).

      Other courts take the opposite view and find that a country that has objected

to service by “postal channels” has objected to service by e-mail. Some courts

ascribing to this view have found that “postal channels” is broad enough to include

email. See e.g., Elobied v. Baylock, 299 F.R.D. 105, 108 (E.D. Pa. 2014) (noting

“postal channels” might be interpreted to allow service via e-mail); Agha v.

Jacobs, C 07-1800 RS, 2008 WL 2051061, at *2 (N.D. Cal. May 13, 2008)

(finding that there is no policy or other basis for distinguishing email and facsimile

from the “postal channels” described in Article 10). Some find that “[t]he

argument that a country that has objected to service by ‘postal channels’ in Article

10 has implicitly indicated that it would accept service by e-mail relies on a

questionable reading of the Hague Service Convention that elevates form over

substance.” Habas Sinai Ve Tibbi Gazlar Istihsal A.S. v. Int'l Tech. & Knowledge

Co., 2019 WL 7049504 at *4 (W.D. Pa. Dec. 23, 2019). As a result, some courts

find that an objection to Article 10(a) must be construed as an objection to e-mail

service.


                                          8
       Case 5:20-cv-03865-CFK Document 13 Filed 03/10/21 Page 9 of 13




      Some courts frame the dispute more broadly and take the approach that e-

mail service is not permissible because it is not a method of service provided for

under the Service Convention. “Because email would bypass the methods of

service the Hague Convention authorizes, the Convention preempts it as

inconsistent.” Luxottica, 391 F. Supp.3d at 827. And compliance with the

Convention is required “in all cases to which it applies.” Volkswagenwerk

Aktiengesellschaft. Schlunk, 486 U.S. 694, 699 (1988). Because service by e-mail

is not provided under the Service Convention, they reason, it would be

impermissible unless an exception applies allowing the Court to bypass the Service

Convention. See, e.g., Facebook, Inc. v. 9 Xiu Network (Shenzen) Tech. Co., 480

F. Supp.3d 977, 985-86 (N.D. Cal. 2020). For example, Article 15 of the Service

Convention provides that alternative methods may be used if a Central Authority

does not respond within six months. See Fed. R. Civ. P. 4 adv. comm. notes.

Courts finding that e-mail is not allowed have noted that courts finding otherwise

have done so after attempts to serve under the Hague Convention were

unsuccessful. See Habas Sinai, 2019 WL 7049504, at *4 (collecting cases).

      After weighing the merits of these arguments, this Court concludes that e-

mail service is permissible here. The Court is persuaded by the majority view that

the term “postal channels” cannot be construed to cover e-mail. Article 10(a)

allows “the freedom to send judicial documents[] by postal channels.” In this


                                          9
       Case 5:20-cv-03865-CFK Document 13 Filed 03/10/21 Page 10 of 13




Court’s view, the text of the provision necessarily contemplates sending documents

through the post, which in common parlance cannot be construed to include e-mail

either in text or in spirit given the dissimilarities between e-mail and traditional

mail. The Hague Service Convention—which was written in 1965—does not

address electronic communications nor do the Federal Rules of Civil Procedure

governing service of international defendants. See 20 U.S.T. 361; Fed. R. Civ. P.

4(f). Looking at the plain text of the Service Convention, and the understanding of

the Convention at the time it was conceived, the Court finds that the term “postal

channels” does not extend to service by e-mail.

      Moreover, the Court need not determine whether service by e-mail is

generally inconsistent with the Service Convention because the Service

Convention allows for alternative means of service when a Central Authority has

not responded within six months. See Fed. R. Civ. P. 4(f), advisory comm. notes.

Because that exception applies here, and because India’s objection to service under

Article 10 did not object to service by e-mail, service by e-mail on Tapaysa is not

inconsistent with the Service Convention. Because service by e-mail is not

inconsistent with the Service Convention and because, to the Court’s knowledge,

there is no other agreement barring service by e-mail to defendants in India, the

Court’s discretion under Rule 4(f)(3) to allow service by e-mail is not limited by

international agreement.


                                          10
       Case 5:20-cv-03865-CFK Document 13 Filed 03/10/21 Page 11 of 13




      2. Whether e-mail service comports with due process.

      Having found that India’s rejection of service through “postal channels”

does not prohibit service by e-mail, and that such service is not otherwise

prohibited, the Court turns now to the question of whether allowing e-mail service

on Tapasya will satisfy due process.

      Due process requires that the method of service be “reasonably calculated,

under all the circumstances, to apprise interested parties of the pendency of the

action and afford them an opportunity to present their objections.” Mullane v. Cent.

Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950); see also Volkswagenwerk

Aktiengesellschaft v. Schlunk, 486 U.S. 694, 705 (1988) (“Under [the Due Process]

Clause, foreign nationals are assured of either personal service, which typically

will require service abroad and trigger the [Hague] Convention, or substituted

service that provides ‘notice reasonably calculated . . . .’”).

      As a general matter, service by e-mail has been upheld as satisfying the due

process requirement. “Trial courts have authorized a wide variety of alternative

methods of service including publication, ordinary mail, mail to the defendant's last

known address, delivery to the defendant's attorney, telex, and most recently,

email.” Rio Properties, Inc. v. Rio Intern. Interlink, 284 F.3d 1007, 1016 (9th Cir.

2002) (cited favorably by Marks L. Offices, LLC v. Mireskandari, 704 F. App’x

171, 177 (3d Cir. 2017)).


                                           11
       Case 5:20-cv-03865-CFK Document 13 Filed 03/10/21 Page 12 of 13




      Courts have generally granted requests for e-mail service where the moving

party has presented some evidence that the defendant is likely to actually receive

the e-mail containing the Summons and Complaint. See Divx, LLC v. LG Elecs.

Inc., CV 20-1202-CFC-JLH, 2021 WL 411708, at *2 (D. Del. Feb. 5, 2021)

(granting request for service by e-mail to defendant’s counsel where the record

showed that counsel had been in contact with plaintiffs about the pending action);

Patrick's Rest., LLC v. Singh, 18-CV-00764-ECT/KMM, 2019 WL 121250, at *4

(D. Minn. Jan. 7, 2019) (finding that service via e-mail satisfied due process where

the record showed that the defendant frequently received business correspondence

related to the instant matter at a particular e-mail address); Knit With v. Knitting

Fever, Inc., No. 08-4221, 2010 WL 4977944, at *5 (E.D. Pa. Dec. 7, 2010)

(finding e-mail service on foreign defendants’ U.S. counsel satisfied due process

where the defendants were in “regular contact with their [U.S.] counsel”).

      Genus is aware of two e-mail addresses for Tapasya’s Managing Director

Dev Ashish Bakshi. ECF No. 12 at ¶ 4. In its Motion, Genus averred that it

“routinely corresponded” with Mr. Bakshi at those e-mail addresses and that Mr.

Bakshi “routinely responded.” ECF No. 9 at ¶ 16. Though Genus has indicated that

Mr. Bakshi has not responded to Genus’ most recent e-mails regarding the present

lawsuit, the earlier practice of correspondence is enough to persuade the Court that

service to Mr. Bakshi’s known e-mail addresses will likely be received and is


                                          12
         Case 5:20-cv-03865-CFK Document 13 Filed 03/10/21 Page 13 of 13




reasonably calculated to provide Tapasya with notice of the pending action. See

ECF No. 12 at ¶ 4. It therefore comports with due process.

   B. The Court will exercise its discretion to allow service by e-mail.

      Because service by e-mail is not prohibited by international agreement and

because it comports with due process, the Court can exercise its discretion to allow

service via e-mail under Rule 4(f)(3). The Court chooses to do so here because

Genus has already made reasonable, albeit unsuccessful, efforts to

effectuate service on Tapasya through the Indian Central Authority and pursuant to

the Hague Convention.

   IV.     CONCLUSION

      For the foregoing reasons, the Court will grant Genus’ Motion to Serve

Foreign Defendant Tapasya Engineering Works Pvt. Ltd. by Alternative Methods

(ECF No. 9) and will grant Genus leave to serve Tapasya by e-mail pursuant to

Federal Rule of Civil Procedure 4(f). An appropriate order will follow.




                                         13
